IndyMac INDA Mortgage Loan Trust 2007-AR2 Final Term Sheet [IndyMac Bank, F.S.B. LOGO] $237,504,100 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. 2 FREE WRITING PROSPECTUS DATED April 27, 2007 IndyMac INDA Mortgage Loan Trust 2007-AR2 Distributions are payable monthly on the 25th day of each month, beginning May 25, 2007 The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance(1) Pass-Through Rate Class Initial Class Certificate Balance(1) Pass-Through Rate Class A-1 $204,657,000 Variable(2) Class B-1 $4,933,000 Variable(2) Class A-2 $22,740,000 Variable (2) Class B-2 $3,129,000 Variable(2) Class A-R $100 Variable(2) Class B-3 $2,045,000 Variable(2) (1) This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 10%. (2) The method of calculating the pass-through rate for each class of certificates is calculated as described in this free writing prospectus under “Summary–Descriptions of the Certificates.” 3 Summary · This summary highlights selected information from this document and does not contain all of the information that you need to consider in making your investment decision.To understand all of the terms of an offering of the certificates, carefully read this entire document and the accompanying prospectus. · While this summary contains an overview of certain calculations, cash flow priorities and other information to aid your understanding, you should read carefully the full description of these calculations, cash flow priorities and other information in this free writing prospectus and the accompanying prospectus before making any investment decision. Issuing Entity IndyMac INDA Mortgage Loan Trust 2007-AR2, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07D2, and its telephone number is (714) 247-6000. Pooling and Servicing Agreement The pooling and servicing agreement dated as of April 1, 2007, among the seller, the servicer, the depositor and the trustee, under which the issuing entity will be formed. Cut-off Date For each mortgage loan, the later of April 1, 2007 and the origination date of that mortgage loan. Closing Date On or about April 27, 2007. The Mortgage Loans: The mortgage pool will consist primarily of 30-year conventional adjustable-rate mortgage loans secured by first liens on one- to four-family residential properties.The mortgage rate on each mortgage loan is adjustable based on a specified index after a five-year period during which the mortgage rate is fixed. The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. 4 As of the cut-off date, all of the mortgage loans in the issuing entity had the following characteristics: Aggregate Current Principal Balance $240,632,727 Geographic Concentrations in excess of 10%: California 68.11% Weighted Average Original LTV Ratio 68.40% Weighted Average Mortgage Rate 6.150% Range of Mortgage Rates 4.875% to7.875% Average Current Principal Balance $714,044 Range of Current Principal Balances $53,000 to $2,500,000 Weighted Average Remaining Term to Maturity 360 months Weighted Average FICO Credit Score 755 Weighted Average Gross Margin 2.691% Weighted Average Maximum Mortgage Rate 11.200% Weighted Average Minimum Mortgage Rate 2.691% Range of Months to Next Rate Adjustment Date 52 to 61 5 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance Amount(1) Type Final Scheduled Distribution Date Modeled Final Distribution Date Initial Rating (Moody’s/S&P) (2) Offered Certificates A-1 $204,657,000 Senior/Super Senior/Variable Rate June 2037 April 2037 Aaa/AAA A-2 $22,740,000 Senior/Support/ Variable Rate June 2037 April 2037 Aaa/AAA A-R $100 Senior/REMIC Residual June 2037 April 2037 Aaa/AAA B-1 $4,933,000 Subordinate/ Variable Rate June 2037 April 2037 Aa2/AA B-2 $3,129,000 Subordinate/ Variable Rate June 2037 April 2037 A2/A B-3 $2,045,000 Subordinate/ Variable Rate June 2037 April 2037 Baa2/BBB Non-Offered Certificates(3) Class P $100 Prepayment Charges N/A N/A Class L N/A Late Payment Fees N/A N/A Class B-4 $1,805,000 Subordinate/ Variable Rate June 2037 April 2037 N/R / BB Class B-5 $842,000 Subordinate/ Variable Rate June 2037 April 2037 N/R / B Class B-6 $481,626 Subordinate/ Variable Rate June 2037 April 2037 NR (1) This amount is subject to a permitted variance in the aggregate of plus or minus 10% and depends on the amount of mortgage loans actually delivered on the closing date. (2) The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”).These ratings may be lowered or withdrawn at any time by either of the rating agencies. (3) The Class P, Class L, Class B-4, Class B-5 and Class B-6 Certificates are not offered by this free writing prospectus.The Class P Certificates will be entitled to receive all prepayment charges collected on the mortgage loans.The Class L Certificates will be entitled to receive all late payment fees collected on the mortgage loans.Any information contained in this free writing prospectus with respect to these certificates is provided only to permit a better understanding of the offered certificates. 6 The certificates also will have the following characteristics: Class Initial Pass- Through Rate (1) Pass-Through Rate Interest Accrual Period Interest Accrual Convention Offered Certificates A-1 5.88966% (2) calendar month (3) 30/360 (4) A-2 5.88966% (2) calendar month (3) 30/360 (4) A-R 5.88966% (2) calendar month (3) 30/360 (4) B-1 5.88966% (2) calendar month (3) 30/360 (4) B-2 5.88966% (2) calendar month (3) 30/360 (4) B-3 5.88966% (2) calendar month (3) 30/360 (4) Non-Offered Certificates Class P (5) (5) N/A N/A Class L (5) (5) N/A N/A Class B-4 5.88966% (2) calendar month (3) 30/360 (4) Class B-5 5.88966% (2) calendar month (3) 30/360 (4) Class B-6 5.88966% (2) calendar month (3) 30/360 (4) (1) Reflects the expected pass-through rate as of the closing date. (2) The pass-through rate for this class of certificates for the interest accrual period related to any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans. (3) These certificates will settle with accrued interest. (4) Interest accrues at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. (5) The ClassP and Class L Certificates will not accrue any interest. 7 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates. Designation Classof Certificates Senior Certificates: Class A-1, Class A-2 and Class A-R Certificates Subordinated Certificates: Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates Super Senior Certificates Class A-1 Certificates Support Certificates: Class A-2 Certificates Offered Certificates: Senior Certificates, Class B-1, Class B-2 and Class B-3 Certificates Record Date The record date for any class of certificates is the last business day of the month immediately preceding the month of a distribution date. Denominations Offered Certificates other than the Class A-R Certificates: $25,000 and multiples of $1,000 in excess thereof. Class A-R Certificates: $100. Registration of Certificates Offered Certificates other than the Class A-R Certificates: Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and, upon request, through Clearstream Luxembourg or the Euroclear System in Europe. Class A-R Certificates: Fully registered certificated form.The Class A-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. Distribution Dates We will make distributions on the 25th day of each month. If the 25th day of a month is not a business day, then we will make distributions the next business day. The first distribution is scheduled for May 25, 2007. Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class of interest-bearing certificates is shown in the table on page S-8. On each distribution date, to the extent funds are available, each interest-bearing class of certificates will be entitled to receive: · interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance immediately prior to that distribution date; plus · any interest remaining unpaid from prior distribution dates; minus · any net interest shortfalls allocated to that class for that distribution date. When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan. The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool balance as of the first day of the prior month. If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each class of certificates will be reduced proportionately by the amount of this excess. For each class of certificates, any unpaid interest amounts (which is interest due, but was not paid, on a prior distribution date) will be payable as and to the extent described in this free writing prospectus. 8 Allocation of Net Interest Shortfalls For any distribution date, the interest entitlement for each interest-bearing class of certificates will be reduced by the amount of net interest shortfalls experienced by the mortgage loans resulting from: · prepayments on the mortgage loans; and · reductions in the mortgage rate on the mortgage loans due to Servicemembers Civil Relief Act reductions or debt service reductions. Net interest shortfalls on any distribution date will be allocated pro rata among all interest-bearing classes of certificates based on their respective interest entitlements, in each case before taking into account any reduction in the interest entitlements due to shortfalls. If on any distribution date, available funds are not sufficient to make a full distribution of the interest entitlement on the classes of certificates in the order described below under “— Priority of Distributions Among Certificates,” interest will be distributed on each class of certificates of equal priority, pro rata, based on their respective entitlements.Any unpaid interest amount will be carried forward and added to the amount holders of each affected class of certificates will be entitled to receive on the next distribution date. Amounts Available for Distributions on the Certificates The amount available for distribution on the certificates on any distribution date generally consists of the following (after the fees and expenses described under the next heading are subtracted): · all scheduled installments of interest and principal due and received on the mortgage loans during the applicable period, together with any advances with respect to them; · all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the mortgage loans, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the borrower in accordance with the servicer’s normal servicing procedures; · net proceeds from the liquidation of defaulted mortgage loans, by foreclosure or otherwise during the calendar month preceding the month of the distribution date (to the extent the amounts do not exceed the unpaid principal balance of the mortgage loan, plus accrued interest); · subsequent recoveries with respect to mortgage loans; · partial or full prepayments with respect to mortgage loans collected during the applicable period, together with interest paid in connection with the prepayment, other than certain excess amounts payable to the servicer, and any compensating interest; and · any substitution adjustment amounts or purchase price in respect of a deleted mortgage loan or a mortgage loan repurchased by a seller or purchased by the servicer during the applicable period. Fees and Expenses The amounts available for distribution on the certificates on any distribution date generally will not include the following amounts: · the servicing fee and additional servicing compensation due to the servicer; · the trustee fee due to the trustee; · any lender paid mortgage insurance premiums; · amounts reimbursed to the servicer and the trustee in respect of advances previously made by them and other amounts for which the servicer and the trustee are entitled to be reimbursed; · all prepayment charges (which are distributable only to the Class P Certificates); · all late payment fees (which are distributable only to the Class L Certificates) and · all other amounts for which the depositor, the seller or the servicer is entitled to be reimbursed. Any amounts paid from amounts collected with respect to the mortgage loans will reduce the amount that could have been distributed to the certificateholders. Servicing Compensation Servicing Fee The servicer will be paid a monthly fee (referred to as the servicing fee) with respect to each mortgage loan that will equal one twelfth of the stated principal balance of such mortgage loan multiplied by the servicing fee rate.The servicing fee rate for each mortgage loan will be 0.250% per annum.The amount of the servicing fee is subject to adjustment with respect to certain prepaid mortgage loans. 9 Additional Servicing Compensation The servicer is also entitled to receive, as additional servicing compensation, assumption fees and other similar charges (excluding prepayment charges and late payment fees), all investment income earned on amounts on deposit in certain of the issuing entity’s accounts and excess proceeds with respect to the mortgage loans. Source and Priority of Payments These amounts will be paid to the servicer from collections on the mortgage loans prior to any distributions on the certificates. Priority of Distributions Priority of Distributions Among Certificates In general, on any distribution date, available funds will be distributed in the following order: · to interest on each interest-bearing class of senior certificates, pro rata, based on their respective interest distribution amounts; · to principal of the classes of senior certificates then entitled to receive distributions of principal, in the order and subject to the priorities set forth below; · to interest on and then principal of the classes of subordinated certificates, in the order of their seniority, beginning with the Class B-1 Certificates, in each case subject to the limitations set forth below; and · any remaining available amounts, to the Class A-R Certificates. Principal Distributions Generally, principal collections from the mortgage loans are allocated to the senior certificates as set forth below, and any remainder is allocated to the subordinated certificates: · in the case of scheduled principal collections on the mortgage loans, the amount allocated to the senior certificates is based on the ratio of the aggregate class certificate balance of the senior certificates to the aggregate class certificate balance of all classes of certificates and · in the case of principal prepayments on the mortgage loans, the amount allocated to the senior certificates is based on a fixed percentage (equal to 100%) until the seventh anniversary of the first distribution date, at which time the percentage will step down as described in this free writing prospectus, if the specified conditions are met. Notwithstanding the foregoing, · no decrease in the senior prepayment percentage will occur unless certain conditions related to the loss and delinquency performance of the mortgage loans are satisfied and · if the subordination percentage meets a certain threshold and certain conditions related to loss and delinquency performance of the mortgage loans are satisfied (referred to as the “two-times test”), the senior prepayment percentage will step down prior to the seventh anniversary of the first distribution date, and will be a smaller percentage than would be the case if the two times test was not met. Senior Certificates: On each distribution date, the principal amount, up to the amount of the senior principal distribution amount, will be distributed as principal to the following classes of senior certificates, in the following priority: 1)to the Class A-R Certificates until its class certificate balance is reduced to zero; and 2)concurrently, to the Class A-1 and ClassA-2 Certificates, pro rata, until their respective class certificate balances are reduced to zero. Principal Distributions—Subordinated Certificates; Applicable Credit Support Percentage Trigger: On each distribution date, to the extent of available funds available therefor, the principal amount, up to the subordinated principal distribution amount, will be distributed as principal of the class of subordinated certificates in order of their distribution priorities, beginning with the Class B-1 Certificates, until their respective class certificate balances are reduced to zero.Each class of subordinated certificates will be entitled to receive its pro rata share of the subordinated principal distribution amount (based on its class certificate balance; provided, that if the applicable credit support percentage of a class of subordinated certificates (other than the class of subordinated certificates then outstanding with the highest distribution priority) is less than the original applicable credit support percentage for that class (referred to as a “restricted class”), the restricted class will not receive distributions of principal prepayments.Instead, the portion of principal prepayments otherwise distributable to the restricted class will be allocated to those classes of subordinated certificates that are not restricted classes, pro rata, based upon their respective class certificate balances and distributed in the sequential order described above. 10 Required Repurchases, Substitutions or Purchases of Mortgage Loans The seller will make certain representations and warranties relating to the mortgage loans pursuant to the pooling and servicing agreement.If with respect to any mortgage loan any of the representations and warranties are breached in any material respect as of the date made, or an uncured material document defect exists, the seller will be obligated to repurchase or substitute for the mortgage loan. The servicer is permitted to modify any mortgage loan in lieu of refinancing at the request of the related mortgagor, provided that the servicer purchases the mortgage loan from the issuing entity immediately preceding the modification.In addition, under limited circumstances, the servicer will repurchase certain mortgage loans that experience an early payment default (default in the first three months following origination). Credit Enhancement The issuance of senior certificates and subordinated certificates by the issuing entity is designed to increase the likelihood that senior certificateholders will receive regular distributions of interest and principal. Subordination The senior certificates will have a distribution priority over the subordinated certificates.Among the subordinated certificates offered by this free writing prospectus, each class of subordinated certificates will have a distribution priority over the class or classes of certificates with a higher numerical designation, if any. Subordination is designed to provide the holders of certificates with a higher distribution priority with protection against most losses realized when the remaining unpaid principal balance of a mortgage loan exceeds the proceeds recovered upon the liquidation of that mortgage loan.In general, this loss protection is accomplished by allocating the realized losses on the mortgage loans first, to the subordinated certificates, beginning with the class of subordinated certificates then outstanding with the lowest priority of distribution, and second to the senior certificates in accordance with the priorities set forth under “Description of the Certificates— Allocation of Realized Losses” in this free writing prospectus.However, any realized losses on the mortgage loans that would otherwise be allocated to a super senior class of certificates will instead be allocated to the related support class of certificates until its class certificate balance is reduced to zero. Additionally, as described above under “— Principal Distributions,” unless certain conditions are met, the senior prepayment percentage (which determines the allocation of unscheduled payments of principal between the senior certificates and the subordinated certificates) will exceed the senior percentage (which represents such senior certificates’ pro rata percentage interest in the mortgage loans).This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates that receive these unscheduled payments of principal while, in the absence of realized losses, increasing the interest in the principal balance evidenced by the subordinated certificates. Increasing the respective interest of the subordinated certificates relative to that of the senior certificates is intended to preserve the availability of the subordination provided by the subordinated certificates. Advances The servicer will make cash advances with respect to delinquent payments of principal and interest on the mortgage loans to the extent the servicer reasonably believes that the cash advances can be repaid from future payments on the mortgage loans. These cash advances are only intended to maintain a regular flow of scheduled interest and principal distributions on the certificates and are not intended to guarantee or insure against losses. 11 Optional Termination The servicer may purchase all of the remaining assets of the issuing entity and retire all outstanding classes of certificates on or after the distribution date on which the aggregate stated principal balance of the mortgage loans and real estate owned by the issuing entity declines below 10% of the aggregate stated principal balance of the mortgage loans as of the cut-off date. Tax Status For federal income tax purposes, the issuing entity will comprise one or more real estate mortgage investment conduits in a tiered structure.The highest tier will be referred to as the Master REMIC and each underlying tier (if any) will be referred to as an underlying REMIC.Each underlying REMIC (if any) will hold mortgage loans (or uncertificated regular interests) and will issue several classes of uncertificated regular interests and a single uncertificated residual interest.The Master REMIC will hold as assets regular interests issued by underlying REMICs (or the mortgage loans if there are no underlying REMICs) and will issue the several classes of certificates, which, other than the Class A-R Certificate, will represent the regular interests in the Master REMIC.The Class A-R Certificate will represent ownership of both the residual interest in the Master REMIC and the residual interests in any underlying REMIC. ERISA Considerations The offered certificates (other than the Class A-R Certificates) may be purchased by a pension or other benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or by an entity investing the assets of such a benefit plan, so long as certain conditions are met. Legal Investment The senior certificates and the Class B-1 Certificates will be mortgage related securities for purposes of the Secondary Mortgage Market Enhancement Act of 1984 as long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The Class B-2 and Class B-3 Certificates will not be rated in one of the two highest rating categories by a nationally recognized statistical rating organization, and therefore, will not be mortgage related securities for purposes of that Act. 12 The Mortgage Pool Mortgage Rates for the Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 4.501 – 5.000 4 $ 2,203,000.00 0.92 % 4.975 % 759 $ 550,750.00 72.68 % 5.001 – 5.500 14 11,385,700.00 4.73 5.396 763 813,264.29 63.22 5.501 – 6.000 137 98,780,923.60 41.05 5.874 758 721,028.64 68.27 6.001 – 6.500 126 95,802,343.12 39.81 6.299 756 760,336.06 68.21 6.501 – 7.000 38 25,496,963.09 10.60 6.759 735 670,972.71 73.08 7.001 – 7.500 14 5,305,276.07 2.20 7.298 752 378,948.29 59.36 7.501 – 8.000 4 1,658,520.78 0.69 7.641 759 414,630.20 74.47 Total 337 $ 240,632,726.66 100.00 % (1) As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans was approximately 6.150% per annum. Current Principal Balances for the Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 50,000.01 – 100,000.00 2 $ 153,000.00 0.06 % 6.568 % 766 $ 76,500.00 28.46 % 100,000.01 – 150,000.00 5 588,423.03 0.24 7.236 762 117,684.61 63.50 150,000.01 – 200,000.00 8 1,458,556.08 0.61 6.678 755 182,319.51 60.38 200,000.01 – 250,000.00 7 1,521,200.00 0.63 6.520 776 217,314.29 60.33 250,000.01 – 300,000.00 4 1,092,971.86 0.45 6.319 746 273,242.97 58.38 300,000.01 – 350,000.00 5 1,627,121.00 0.68 6.218 748 325,424.20 67.34 350,000.01 – 400,000.00 2 708,990.00 0.29 5.875 769 354,495.00 75.96 400,000.01 – 450,000.00 20 8,693,511.00 3.61 6.257 754 434,675.55 72.59 450,000.01 – 500,000.00 28 13,399,895.49 5.57 6.215 753 478,567.70 71.19 500,000.01 – 550,000.00 50 26,150,466.06 10.87 6.056 750 523,009.32 70.88 550,000.01 – 600,000.00 40 23,030,950.36 9.57 6.158 754 575,773.76 72.93 600,000.01 – 650,000.00 26 16,265,654.46 6.76 6.173 759 625,602.09 73.19 650,000.01 – 700,000.00 18 12,250,300.00 5.09 6.072 756 680,572.22 69.45 700,000.01 – 750,000.00 14 10,231,750.00 4.25 6.346 747 730,839.29 72.73 750,000.01 – 800,000.00 11 8,510,000.00 3.54 5.909 750 773,636.36 71.24 800,000.01 – 850,000.00 7 5,770,039.92 2.40 6.164 743 824,291.42 69.27 850,000.01 – 900,000.00 4 3,508,250.00 1.46 6.063 746 877,062.50 78.74 900,000.01 – 950,000.00 13 12,039,500.00 5.00 6.261 747 926,115.38 72.16 950,000.01 – 1,000,000.00 26 25,773,897.40 10.71 6.108 753 991,303.75 66.72 1,000,000.01 – 1,250,000.00 16 17,989,450.00 7.48 5.946 772 1,124,340.63 61.06 1,250,000.01 – 1,500,000.00 18 25,646,300.00 10.66 6.150 771 1,424,794.44 62.57 1,500,000.01 – 1,750,000.00 5 8,032,750.00 3.34 5.993 745 1,606,550.00 57.49 1,750,000.01 – 2,000,000.00 7 13,689,750.00 5.69 6.341 747 1,955,678.57 66.93 2,250,000.01 – 2,500,000.00 1 2,500,000.00 1.04 6.625 710 2,500,000.00 62.36 Total 337 $ 240,632,726.66 100.00 % (1) As of the Cut-off Date, the average principal balance of the Mortgage Loans was approximately $714,043.70. 13 Original Loan-to-Value Ratios for the Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 10.01 – 20.00 1 $ 53,000.00 0.02 % 7.875 % 737 $ 53,000.00 19.27 % 20.01 – 30.00 3 2,577,000.00 1.07 5.672 758 859,000.00 28.31 30.01 – 40.00 12 7,486,900.00 3.11 6.266 779 623,908.33 37.12 40.01 – 50.00 17 12,944,551.48 5.38 6.102 769 761,444.20 45.51 50.01 – 60.00 33 25,540,042.35 10.61 5.972 761 773,940.68 56.00 60.01 – 70.00 82 67,911,470.60 28.22 6.210 752 828,188.67 66.18 70.01 – 80.00 187 123,598,878.02 51.36 6.161 753 660,956.57 77.26 80.01 – 90.00 2 520,884.21 0.22 6.069 722 260,442.11 84.95 Total 337 $ 240,632,726.66 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Mortgage Loans was approximately 68.40%. Original Term to Stated Maturity for the Mortgage Loans Original Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 360 337 $ 240,632,726.66 100.00 % 6.150 % 755 $ 714,043.70 68.40 % Total 337 $ 240,632,726.66 100.00 % Remaining Terms to Stated Maturity for the Mortgage Loans(1) Range of Remaining Terms to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 352 1 $ 189,999.13 0.08 % 6.875 % 788 $ 189,999.13 80.00 % 355 9 4,720,750.55 1.96 6.870 769 524,527.84 59.43 356 12 7,525,047.27 3.13 6.461 729 627,087.27 71.74 357 11 5,383,885.96 2.24 6.196 763 489,444.18 69.49 358 12 6,138,017.27 2.55 6.345 761 511,501.44 67.18 359 42 24,006,206.48 9.98 6.390 758 571,576.34 68.55 360 250 192,668,820.00 80.07 6.082 755 770,675.28 68.47 Total 337 $ 240,632,726.66 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Mortgage Loans was approximately 360 months. 14 Geographic Distribution of the Mortgaged Properties for the Mortgage Loans Geographic Location Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Alabama 1 $ 514,934.96 0.21 % 5.625 % 726 $ 514,934.96 75.00 % Arizona 17 12,992,949.51 5.40 6.320 745 764,291.15 69.09 California 228 163,885,362.79 68.11 6.088 756 718,795.45 68.44 Colorado 5 4,797,800.00 1.99 6.122 770 959,560.00 67.09 Delaware 1 301,871.00 0.13 7.000 706 301,871.00 74.99 District of Columbia 2 1,435,000.00 0.60 6.424 730 717,500.00 61.49 Florida 8 6,247,250.00 2.60 6.506 728 780,906.25 62.14 Georgia 2 1,575,000.00 0.65 6.442 758 787,500.00 68.56 Hawaii 8 4,790,000.00 1.99 6.298 748 598,750.00 68.62 Idaho 1 750,000.00 0.31 5.875 750 750,000.00 55.56 Illinois 4 2,058,000.00 0.86 6.648 753 514,500.00 76.08 Indiana 1 640,000.00 0.27 6.375 794 640,000.00 53.33 Maryland 2 1,260,000.00 0.52 6.494 749 630,000.00 79.75 Massachusetts 3 3,558,500.00 1.48 6.335 738 1,186,166.67 66.88 Nevada 4 2,125,577.00 0.88 6.099 762 531,394.25 68.82 New Jersey 1 1,995,000.00 0.83 6.500 793 1,995,000.00 70.00 New York 6 4,621,041.93 1.92 5.747 786 770,173.66 65.49 North Carolina 3 2,162,000.00 0.90 6.186 738 720,666.67 73.71 Oregon 5 1,906,835.13 0.79 6.383 726 381,367.03 62.88 South Carolina 6 4,702,821.21 1.95 6.577 766 783,803.54 63.93 Texas 4 1,739,534.57 0.72 6.242 794 434,883.64 62.11 Utah 4 2,007,254.46 0.83 6.560 748 501,813.62 72.12 Virginia 8 5,346,950.00 2.22 6.239 741 668,368.75 76.18 Washington 13 9,219,044.10 3.83 6.100 755 709,157.24 70.50 Total 337 $ 240,632,726.66 100.00 % 15 Mortgagors’ FICO Scores for the Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 681 – 700 2 $ 2,504,000.00 1.04 % 6.474 % 700 $ 1,252,000.00 73.25 % 701 – 720 55 35,513,759.17 14.76 6.264 710 645,704.71 68.22 721 – 740 62 43,558,149.08 18.10 6.175 730 702,550.79 70.70 741 – 760 61 46,758,072.22 19.43 6.183 749 766,525.77 68.53 761 – 780 71 52,846,290.49 21.96 6.150 770 744,313.95 70.22 781 – 800 68 47,343,027.73 19.67 6.003 790 696,221.00 66.57 801 – 820 17 10,609,427.97 4.41 6.096 809 624,084.00 56.78 821 – 840 1 1,500,000.00 0.62 6.125 830 1,500,000.00 69.77 Total 337 $ 240,632,726.66 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Mortgage Loans was approximately 755. Types of Mortgaged Properties for the Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Single Family Residence 207 $ 152,304,452.73 63.29 % 6.165 % 752 $ 735,770.30 69.10 % Planned Unit Development (PUD) 83 57,925,555.39 24.07 6.089 757 697,898.26 68.26 Condominium – Low Rise 24 13,412,576.61 5.57 6.094 762 558,857.36 70.61 Condominium – High Rise 9 8,549,100.00 3.55 6.390 773 949,900.00 60.41 Two to-Four Family Residence 10 5,952,000.00 2.47 6.296 773 595,200.00 62.25 Townhouse 3 2,010,000.00 0.84 5.711 725 670,000.00 54.69 Coop 1 479,041.93 0.20 6.000 791 479,041.93 80.00 Total 337 $ 240,632,726.66 100.00 % Purposes of the Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Refinance (Cash Out) 101 $ 70,300,068.57 29.21 % 6.109 % 754 $ 696,040.28 65.48 % Purchase 95 67,463,480.69 28.04 6.156 762 710,141.90 72.98 Refinance (Rate/Term) 141 102,869,177.40 42.75 6.173 751 729,568.63 67.40 Total 337 $ 240,632,726.66 100.00 % Occupancy Types for the Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Owner Occupied 273 $ 198,115,551.42 82.33 % 6.098 % 755 $ 725,697.99 68.66 % Investment 50 33,248,367.24 13.82 6.408 752 664,967.34 65.68 Secondary Home 14 9,268,808.00 3.85 6.335 763 662,057.71 72.63 Total 337 $ 240,632,726.66 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. 16 Loan Documentation Type for the Mortgage Loans Type of Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio Full/Alternate 78 $ 56,243,653.38 23.37 % 6.099 % 765 $ 721,072.48 70.26 % FastForward 7 4,402,000.00 1.83 5.915 762 628,857.14 70.82 Stated Income 211 154,786,577.51 64.32 6.152 751 733,585.68 69.77 No Ratio 13 10,842,100.00 4.51 6.323 755 834,007.69 61.79 No Income/ No Asset 5 2,235,926.62 0.93 6.600 761 447,185.32 67.25 No Doc 23 12,122,469.15 5.04 6.201 759 527,063.88 47.61 Total 337 $ 240,632,726.66 100.00 % Loan Age for the Mortgage Loans(1) Range of Loan Age (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Loan-to-Value Ratio 0 250 $ 192,668,820.00 80.07 % 6.082 % 755 $ 770,675.28 68.47 % 1
